Title: [Diary entry: 5 April 1787]
From: Washington, George
To: 

Thursday. 5th. Mercury at 54 in the Morning—80 at Noon and 76 at Night. Wind Southerly in the Morning, variable afterwards, often times at No. Wt. and pretty fresh but clear and very warm all day—very smoaky and hazy with the Sun red and other indications of a drought. Rid to the Fishing landing, and to the Plantations at the Ferry, Frenchs, Dogue run and Muddy hole. At the first, sowing Oats and grass Seeds on the No. Et. Corner of the New Meadow. At Frenchs finished covering the Barley which was sown on ten acres in field No. 5—quantity 19 Bushels. This ground had been twice plowed and 4 times harrowed after the Barley was sown—as thus—first half the quantity of Seed sown and harrowed—then the other half sown and harrowed; both as the Plows run and then twice cross harrowed. N.B. the half sowings was to cause the ground to be more regularly sown. At Dogue run the Harrows began to Cover Oats in field No. 1 next the road & the Branch by Manleys; and the 3 plows were listing in Field No. 4. At Muddy hole began to Sow, harrow, & roll the Clover & orchard grass Seeds on the Rye by the Barn which I directed to be sown in the following proportion to the Acre—viz.—a gallon of orchard grass Seeds and Six pints of Clover Seed. N.B. all the Clover Seed Sown at this place was raised on it. In the afternoon a Mr. Beall of Williamsburgh came in & stayed all Night.